Citation Nr: 0733875	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for muscle spasms due 
to undiagnosed illness.

2.  Entitlement to service connection for headaches due to 
undiagnosed illness.

3.  Entitlement to service connection for lung condition due 
to undiagnosed illness.

4.  Entitlement to service connection for bleeding gums due 
to undiagnosed illness.

5.  Entitlement to service connection for swollen joints due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
July 1971 and September 1990 to October 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for headaches, lung 
condition, bleeding gums, swollen joints, and muscle spasms 
due to undiagnosed illness.  In September 2005, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.

The Board remanded this case for additional development in 
May 2005.  As the requested development regarding the service 
connection claims for a lung disorder and bleeding gums has 
been accomplished, these claims are properly before the 
Board.

A service connection claim for a right ankle disability also 
was appealed to the Board and remanded; but the RO, via the 
Appeals Management Center (AMC) in Washington, DC, granted 
the claim in April 2007.  This is considered a total grant of 
benefits sought on appeal.  Accordingly, the Board does not 
have jurisdiction and the issue of service connection for a 
right ankle disability is not before the Board.

The issues of entitlement to service connection for muscle 
spasms, swollen joints, and headaches due to undiagnosed 
illness are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The veteran's complaints regarding a lung condition are 
not supported by objective signs that are perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification; nor is there a 6-month 
period of chronicity.  The preponderance of the evidence is 
against a finding of a relationship between any present lung 
disorder and service.

3.  The veteran's complaints of bleeding gums are not 
supported by objective signs that are perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification; nor is there a 6-month 
period of chronicity.  The preponderance of the evidence is 
against a finding of a relationship between any present 
bleeding gums and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung condition 
due to an undiagnosed illness have not been met. 38 U.S.C.A. 
§§ 1110, 1117 5107 (West Supp. 2007); 38 C.F.R. §§ 3.303, 
3.317 (2007).

2.  The criteria for service connection for bleeding gums due 
to an undiagnosed illness have not been met. 38 U.S.C.A. §§ 
1110, 1117 5107 (West Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in April 2004 and 
May 2006, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a May 2004 statement of the case and 
supplemental statements of the case dated in March 2005 and 
April 2007, following the provision of notice. The veteran 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a lung condition and 
bleeding gums due to undiagnosed illness.  His personnel 
records show that his periods of service included service in 
the Southwest Asia Theater of operations from September 12, 
1990 to October 11, 1990.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period. See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2007).  
Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011. See VBA 
Fast Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection. See 38 C.F.R. § 
3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii). There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War. See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans. See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity. See 38 C.F.R. § 
3.317(a)(2), (3).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Consideration of a veteran's claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lung condition

The veteran testified that he had a lung condition in 
service.  He recalled having to sleep on the floor and 
getting walking pneumonia, being hardly able to breathe, and 
coughing badly.  
A December 1994 VA examination report shows that on review of 
the respiratory system there was no cough or expectoration.  
There was normal chest mobility and palpation and percussion 
were normal.  Auscultation revealed clear lung fields 
bilaterally and the veteran had a normal exercise tolerance.  
A September 2005 private medical record notes that the chest 
was clear to auscultation.  A June 2006 VA examination report 
also notes breath sounds were normal.

These findings do not attribute any complaints of a lung 
condition to a known diagnosis.  However, there also are no 
objective signs of lung complaints or shortness of breath 
that are perceptible to an examining physician, or other non-
medical indicators that are capable of independent 
verification; nor is there a 6-month period of chronicity. 
See 38 C.F.R. § 3.317(a)(2), (3).  Aside from the veteran's 
statements on his claim, notice of disagreement, and hearing 
testimony, the record does not document any complaints of a 
lung condition or shortness of breath.

Therefore, service connection for a lung condition due to 
undiagnosed illness is not warranted.  Similarly, the veteran 
cannot be service-connected for any lung condition on a 
direct incurrence basis.  The service medical records note 
treatment for an upper respiratory infection in March 1968 
and March 1969.  The veteran's second period of service also 
shows treatment for upper respiratory infection in October 
1990.  However, service connection cannot be granted if there 
is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Although the veteran has argued that he has current findings 
of a lung disorder related to his Persian Gulf service, this 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which shows 
no documented complaints or findings of a current lung 
disorder.  

The preponderance of the evidence is against the service 
connection claim for a lung condition due to undiagnosed 
illness; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Bleeding gums

The veteran contends that he has bleeding gums as a result of 
his service in the Persian Gulf.  He testified that he bit 
into rice rocks in service and cracked his teeth and had 
bleeding gums after that.  On objective evaluation, however, 
there are no current signs of bleeding gums that are 
perceptible to an examining physician, or other non-medical 
indicators that are capable of independent verification; nor 
is there a 6-month period of chronicity. See 38 C.F.R. § 
3.317(a)(2), (3).  An August 2006 VA examiner specifically 
found that the veteran did not have any bleeding gums.  Aside 
from the veteran's statements on his claim, notice of 
disagreement, and in the hearing, the medical records are 
negative for any complaints of bleeding gums.  

Therefore, service connection for bleeding gums due to 
undiagnosed illness is not warranted.  Similarly, the veteran 
cannot be service-connected for any bleeding gums on a direct 
incurrence basis.  Service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).
 
Although the veteran has argued that he has current findings 
of bleeding gums related to his Persian Gulf service, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which shows 
no documented complaints or findings of bleeding gums.

The preponderance of the evidence is against the service 
connection claim for bleeding gums due to undiagnosed 
illness; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to service connection for lung condition due to 
undiagnosed illness is denied.

Entitlement to service connection for bleeding gums due to 
undiagnosed illness is denied.


REMAND

In its previous remand, the Board directed the RO to provide 
the veteran with a VA examination addressing whether his 
claimed disabilities were due to an undiagnosed illness; and 
if not, whether his claimed disabilities were at least as 
likely as not related to service.  A June 2006 VA examination 
report was provided, on which the examiner stated that the 
veteran did not have any undiagnosed illnesses.  Other 
medical evidence shows the headaches were attributed to 
multiple factors including surgery for deviated septum, 
crepitus in the temporomandibular joint, tension type 
headaches, abnormal MRI impression of the brain showing 
minimal periventricular ischemic areas of demyelination, CT 
scan of the sinuses and face showing mucosal thickening in 
the left frontal ethmoid recess underlying surgical changes, 
and cervical radiculitis.  

The veteran also has complaints of multiple swollen joints 
and muscle spasms, some of which have been attributed to 
known diagnoses.  For instance, a December 1994 VA x-ray 
examination revealed mild degenerative joint disease in the 
left hand, and electromiographic studies showed carpal tunnel 
syndrome.  An October 2004 VA medical record notes that the 
veteran had an MRI of the neck and myelogram of the lower 
back recently, which revealed a bulging disc.  Physical 
examination of the feet in June 2006 revealed hallux valgus 
deformity of both of the great toes with mild flexion 
deformities.  A March 2003 private medical record also notes 
that the veteran had crepitus in the temporomandibular joint; 
and an August 2006 dental examination report further shows 
the veteran had limitation of motion of the mandible.

However, the June 2006 VA examiner did not state whether 
these diagnosed illnesses were related to service.  The 
examiner found that the headaches were of unclear etiology 
but did not indicate whether these complaints were related to 
service or offer an opinion on any of the remaining 
diagnoses.  Of note, the veteran reported that he fell on his 
face in service fracturing some of his teeth, which could 
possibly be related to the current findings in the 
temporomandibular joint and/or the headaches.  The service 
medical records note that the veteran fell in November 1967.  
Dental records also note a suspect fracture in some of his 
teeth.  Also relevant to the headache claim is a December 
1985 in-service emergency care record, which is not shown to 
be during active duty, and notes the veteran had a traumatic 
loss of scalp and hair when his hair got caught in a wire.  
Regarding the current findings of herniated disc in the 
spine, the service medical records show an October 1969 
finding that the veteran pulled a back muscle.  At separation 
from service, it was noted that the veteran pulled a back 
muscle in October 1967.  Last, the in-service findings of 
pharyngitis and nasal and chest congestion in October 1990, 
as well as previously in 1968, could possibly be related to 
the deviated nasal septum, for which the veteran required 
surgery. 

The June 2006 examiner also did not account for complaints in 
the left ankle, shoulder, elbow, arms, and feet that were 
never given a diagnosis.  An opinion needs to be provided on 
whether these complaints are due to a known diagnosis; and if 
not, whether they are attributed to Persian Gulf service as 
due to an undiagnosed illness.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for appropriate 
VA examinations to obtain the following 
opinions:

(a)  State whether the current diagnoses 
of tension type headaches and/or abnormal 
MRI impression of the brain showing 
minimal periventricular ischemic areas of 
demyelination are at least as likely 
related to service.

(b)  State whether the current diagnoses 
of deviated septum, and/or CT scan of the 
sinus and face showing mucosal thickening 
in the left frontal ethmoid recess 
underlying surgical changes are at least 
as likely as not related to service.

(b)  Determine whether the current 
diagnoses of cervical radiculitis, mild 
degenerative joint disease in the left 
hand, electromiographic studies showing 
carpal tunnel syndrome, MRI of the neck 
and myelogram of the lower back revealing 
a bulging disc, hallux valgus deformity of 
both of the great toes with mild flexion 
deformities, and/or crepitus in the 
temporomandibular joint with limitation of 
motion of the mandible are at least as 
likely as not related to service.

(d)  State whether the veteran has any 
current diagnosis associated with 
complaints of pain in the left ankle, 
shoulder, elbow, arms, and feet; and if 
so, whether any of these diagnoses are 
related to service; if not, whether it is 
at least as likely as not that these 
complaints are due to an undiagnosed 
illness from service in the Persian Gulf.
 
The claims folder must be made available 
to the examiners for review in conjunction 
with these examinations.  The examiners 
must provide a detailed rationale for all 
medical opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claims.  If the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


